HOFFMAN, Judge
JUDGMENT
This matter came on to be heard on February 9, 1972. Initially the plaintiff who appeared on his own behalf had filed a small claims complaint in this matter. The Court, however, on January 28, 1972 ordered that the case be placed on the civil calendar in light of plaintiff’s desire to be represented by counsel, Ethel Carr Hunter, Esq. The Court ordered defendant’s attorney to Answer by February 1, 1972. The Answer which denied any outstanding debt to plaintiff for services rendered also set forth a *82Counterclaim alleging money damages due to defective work in attempting to repair the car. Before trial plaintiff denied defendant’s allegations in an oral Reply to the Counterclaim.
At trial it was established that the defendant brought her car into the plaintiff’s shop on two occasions: first, on September 15, 1969 for transmission work and then later on September 22, 1969 for front end work. The bill for the transmission work was paid in full, but the $103.99 bill for the front end repair was never paid. The defendant admitted that' the front end work was done properly, but refused to pay alleging that she was damaged by plaintiff’s faulty work on the transmission. After hearing the testimony of the witnesses and studying the exhibits in evidence the Court makes the following:
FINDINGS OF FACT
1. That plaintiff was requested by the defendant to stop a leak in the transmission of her vehicle.
2. That plaintiff did effect this repair and correct the leak. The defendant’s own mechanic witness testified that when he worked on the car in December of 1969, some three months after plaintiff’s transmission work, it was not leaking. The defendant drove the car from September, 1969 to December, 1969.
3. That plaintiff’s charge for his mechanical services was reasonable. The defendant’s own mechanic witness testified that the amount of plaintiff’s bill was reasonable.
CONCLUSIONS OF LAW
1. That since the bill of $103.99 is undisputed, the Court finds for the Plaintiff and awards Judgment in the amount of $103.99 plus $2.00 in Court Costs.
2. That Defendant’s Counterclaim be and is dismissed. Execution shall be stayed until March 15,1972.